Order entered December 28, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01350-CR

                           DONALD RAY MCKINNEY, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F12-47067-Y

                                             ORDER
       The Court GRANTS appellant’s December 17, 2015 motion to file a brief in excess of

the word limits. The amended brief received on December 21, 2015 is considered properly filed.

       The State’s brief is due within thirty days of the date of this order.

                                                       /s/    ADA BROWN
                                                              JUSTICE